DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant is disclosing a subsurface safety valve for controlling fluid flow in a wellbore including a monitoring sub having a hydraulic connection port and defining a piston bore. The monitoring sub defining a hydraulic circuit extending between the hydraulic connection port and the piston bore. The monitoring sub comprising a sensing assembly incorporated in the hydraulic circuit that is operable to measure a degradation level of fluid in the hydraulic circuit. A flapper sub attached to the monitoring sub. A piston disposed in the piston bore of the monitoring sub. A flow tube positioned between the monitoring sub and the flapper attached to a downhole end of the monitoring sub and in contact with the flapper, the flow tube having a protrusion in contact with the piston. A return spring positioned in a cavity defined between the flow tube and the flapper sub, biasing the flow tube towards the monitoring sub. The novel feature of claims 1 and 12 are the hydraulic circuit comprises: a first channel that extends from hydraulic connection port to the piston bore with a check valve installed in the first channel that prevents flow from the hydraulic connection port to the piston bore through the first channel; and a second channel that branches off the first channel at a first junction between the hydraulic port and the check valve and rejoins the first channel at second junction between the check valve and the piston bore. The novel feature of claim 18 is a sensing assembly with a plurality of components incorporated in a hydraulic circuit and operable to measure and to transmit a degradation level of fluid in the hydraulic circuit by transmitting at least one of a voltage output, a current output, a pressure output, a time stamp, or a temperature output measured by the sensing assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676